Citation Nr: 1108831	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to service-connected lymphoblastic lymphoma.  

2.  Entitlement to service connection for a vision disability, to include involuntary blurred vision, claimed as secondary to diabetes mellitus or service-connected lymphoblastic lymphoma.  

3.  Entitlement to service connection for a right thigh disability, to include involuntary body movement and pain, claimed as secondary to diabetes mellitus or service-connected lymphoblastic lymphoma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to November 1982, with four months prior active service. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.

The Board observes that the Veteran has not contended, and the evidence does not suggest, that his claimed disabilities had their onsets during or as a result of service.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection for a right thigh disability, to include involuntary body movement and pain.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The issues of entitlement to service connection for diabetes mellitus, claimed as secondary to service-connected lymphoblastic lymphoma, and entitlement to service connection for a vision disability, to include involuntary blurred vision, claimed as secondary to diabetes mellitus or service-connected lymphoblastic lymphoma, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's right thigh disability, to include involuntary body movement and pain, is related to diabetes mellitus or a service-connected disability.  


CONCLUSION OF LAW

A right thigh disability, to include involuntary body movement and pain, is not proximately due to, the result of, or aggravated by, diabetes mellitus or a service-connected disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in May 2005, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  Correspondence dated in March 2006 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in SSOCs dated in July 2008 and October 2009, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, and a determination and medical records from the Social Security Administration (SSA).  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded VA examinations for this claim in September 2005 and March 2006, and a VA specialist medical opinion was obtained in December 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's claims file and medical records, and/or the results of the current examinations.  They considered all of the pertinent evidence of record, to include the statements of the Veteran.  Rationale was provided for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran was granted service-connection for lymphoblastic lymphoma by a December 1982 rating decision.  

A December 2005 SSA determination provides that the Veteran was not disabled.  He had a primary diagnosis of peripheral neuropathy.  The accompanying records do not link the Veteran's right thigh disability, to include involuntary body movement and pain, to his diabetes mellitus or service-connected lymphoblastic lymphoma

The report of a September 2005 VA diabetes mellitus examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  In essence, the Veteran complained of episodes of pain in the right thigh off and on since a seizure episode in late 1982.  The resulting pertinent diagnosis was intermittent right thigh muscle pain on and off since 1982.  The examiner opined that the Veteran's current leg, thigh muscle symptoms were not likely related to his service-connected lymphoblastic lymphoma, seizures, or its management.  

The claims file contains the report of a March 2006 VA diabetes mellitus examination, which does not appear to be based on a review of the Veteran's claims file and medical records.  It provides the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran complained of involuntary movements of the right leg, which occur randomly and not daily.  The pertinent assessment was involuntary movements of the right leg not caused or aggravated by diabetes mellitus.  

The Board finds that the September 2005 and March 2006 VA medical opinions are highly probative evidence that the Veteran's right thigh disability is not related to his diabetes mellitus, even if his diabetes mellitus had been service-connected.  The opinions are based on clinical examination findings and past medical history, to which the examination reports refer in detail.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

A March 2007 report by a private hematologist/oncologist, S.P., M.D., relates that in the 1980s the Veteran was treated for stage IV lymphoblastic lymphoma with whole brain radiation, and chemotherapies including Cytoxan, Adriamycin, vincritine, L-asparaginase, intrathecal methotrexate, and prednisone.  Dr. S.P. stated that the Veteran had multiple complications secondary to chemotherapy and whole brain radiation, and stated that the Veteran's diabetic pattern and many of his other related issues were related to chemotherapy and radiation.  Dr. S.P. noted that there probably was peripheral neuropathy associated with the intracranial radiation.  Dr. S.P. referred to several articles but did not discuss them or their findings in detail.  

In light of the March 2007 private medical report, in May 2007 VA sought a specialist VA medical opinion.  In a December 2007 opinion, a VA examiner, a hematologist/oncologist, stated that he had reviewed the claims file and the medical records contained therein.  He stated that the Veteran's involuntary movements of the right thigh and leg were less likely as not caused by, or were a result of, chemotherapy for lymphoblastic lymphoma.  He explained this opinion by noting that although the Veteran had been treated with vincritine, which during or immediately after chemotherapy could cause neuropathy, this would have been expected to resolve after 10 years.  

The Board finds that the December 2007 opinion outweighs Dr. S.P.'s medical opinion.  First, Dr. S.P.'s opinion was of record at the time the VA examiner reviewed the claims file, and therefore the VA specialist was able to consider the medical evidence both for and against the Veteran's claim.  Second, with respect to the Veteran's right thigh complaints, Dr. S.P.'s opinion, which uses the term "probably", is ultimately less certain than the December 2007 opinion.  Finally, and in a related sense, the December 2007 VA medical opinion is more specific than Dr. S.P.'s opinion, which makes only a general assertion as to any relationship between treatment of the Veteran's lymphoblastic lymphoma and his claimed right thigh disability.  By contrast, the December 2007 medical opinion refers to the Veteran's actual treatment and explains why it would not responsible for the Veteran's current complaints.  This fact is particularly important, in the Board's judgment, as the VA examiner's specificity makes for a more convincing rationale.  See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean, supra (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins, supra (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board is aware of the Veteran's contentions that his current right thigh disability, to include involuntary body movement and pain, is the result of his diabetes mellitus or treatment for his service-connected lymphoblastic lymphoma.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnose the etiology of his disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his current right thigh disability, to include involuntary body movement and pain, is related to diabetes mellitus or his service-connected lymphoblastic lymphoma or its treatment.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, the Veteran is competent to observe continuity of right thigh disability symptoms, to include involuntary body movement and pain, since becoming diabetic or being treated for his lymphoblastic lymphoma.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring at the time of, or after, diagnoses of diabetes mellitus and/or lymphoblastic lymphoma, as establishing the etiology of the right thigh disability.  As such, the Board finds that the Veteran's assertions are outweighed by the September 2005, March 2006 and December 2007 VA medical opinions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for right thigh disability, to include involuntary body movement and pain, claimed as secondary to diabetes mellitus or service-connected lymphoblastic lymphoma.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right thigh disability, to include involuntary body movement and pain, claimed as secondary to diabetes mellitus or service-connected lymphoblastic lymphoma, is denied.


REMAND

A preliminary review of the record indicates that the claims for service connection for diabetes mellitus, claimed as secondary to service-connected lymphoblastic lymphoma, and service connection for a vision disability, to include involuntary blurred vision, claimed as secondary to diabetes mellitus or service-connected lymphoblastic lymphoma, require additional development. 

In requests for specialist VA opinions dated in May 2007, October 2007 and January 2008, VA identified private medical evidence that supported the Veteran's claims.  VA requested that the VA specialist review the record and address whether the Veteran's diabetes mellitus and vision disability, to include involuntary blurred vision, were related to the Veteran's service-connected lymphoblastic lymphoma.  The requests clearly asked the examiner to provide a rationale (explanation/basis) for the opinion presented.  

However, October 2007 and March 2008 VA specialist opinions simply provided bare opinions that the claimed disabilities were not related to the Veteran's service-connected lymphoblastic lymphoma.  They did not provide any rationale or explanation for the bare opinions.  

The Court has made it clear that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In addition, subsequent to the VA specialist opinions, the Veteran submitted a February 2008 private medical report that provides pertinent impressions of diabetic macular edema OU, and questionable retinopathy OU.  A VA specialist's opinion, including based on review of this report, would be useful in adjudicating the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who offered the October 2007 and March 2008 VA specialist opinions for an addendum opinion.  The examiner is requested to review the claims folder, including the original May 2007 VA request for a VA opinion, his October 2007 and March 2008 VA specialist opinions, and the February 2008 private medical report.  

The examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's diabetes mellitus was caused or aggravated by his service-connected lymphoblastic lymphoma; and (2) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's vision disability, to include involuntary blurred vision, was caused or aggravated by his diabetes mellitus or service-connected lymphoblastic lymphoma.  

The examiner is requested to provide a rationale for any opinion expressed.  

If the examiner who provided the October 2007 and March 2008 VA opinions is unavailable, a suitable substitute may conduct the requested review and provide the requested medical opinions.

2.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


